— Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered July 17, 1986, convicting defendant, under two separate indictments, of three counts of criminal sale of a controlled substance in the third degree, six counts of criminal possession of a controlled substance in the third degree, two counts of criminal possession of a controlled substance in the fourth degree, and four counts of criminal possession of a controlled substance in the seventh degree and sentencing him to an indeterminate term of imprisonment of from 6 to 12 years on the sale counts and the third degree possession counts, 4 to 8 years on the fourth degree possession counts, and one year on the seventh degree possession counts, all sentences to run concurrently with each other, unanimously modified, on the law, to the extent of reversing the conviction on the seventh degree possession counts and dismissing those counts and, as so modified, the judgment is affirmed.
The People concede, and we agree, that the seventh degree *354possession counts are inclusory concurrent counts of criminal possession of a controlled substance in the third degree. The verdict of guilty on the six counts of criminal possession in the third degree requires a dismissal of the seventh degree possession counts (People v Nickens, 121 AD2d 199, 200; People v Williams, 67 AD2d 265, 268, affd 50 NY2d 996). Concur—Murphy, P. J., Ross, Milonas, Ellerin and Rubin, JJ.